UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: August 19, 2010 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 17, 2010, William T. Morris retired from the Board of Directors of The York Water Company pursuant to the Company’sretirement policy.Mr. Morris had been a director of the Company for 32 years, starting in April 1978.Mr. Morris served as Chairman of the Board of Directors from 2001 to 2008 and was President and Chief Executive Officer of the Company from 1995 to 2002, and General Manager from 1978 to 1995.Mr. Morris will be designated as a Director Emeritus. THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: August 19, 2010 By: /s/Jeffrey R. Hines Jeffrey R. Hines President and Chief Executive Officer
